DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 11/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding 112 rejections based on amendments, filed 12/20/2021, with respect to office action dated 9/20/2021 have been fully considered and are persuasive.  The rejections of 9/20/2021 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-6, 9, 10, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/20/201 have been fully considered but they are not persuasive. Applicant conceded that Adams is related art, which provide multiple temperature sensors for cooking (last para page 8).  In response to applicant's argument that the secondary reference (previously used) Hollander is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the previously used prior art Hollander or newly used secondary reference Austen et al. (6,511,223 hereinafter Austen), examiner used it show single probe output from multiple probe inputs.  Primary reference is teaching reading of temperatures using processor from multiple inputs.  Furthermore Adams teaches selection of multiple inputs by processor/CPU.  

In response to applicant's argument that “absent objective evidence to combine the prior art, the Examiner cannot rely on the asserted combination to maintain the obviousness rejection” (para 4 page 9), the fact that applicant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, examiner used secondary reference to teach multiplexing or selection multiple inputs into a single output.  Furthermore, In KSR, the Supreme Court criticized “[r]igid preventative rules that deny factfinders recourse to common sense” when determining whether there would have been a motivation to combine prior art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 127 S. Ct. 1727, 167 L. Ed. 2d 705 [82 USPQ2d 1385] (2007). The proper approach, as explained in KSR, credits the common sense and creativity of a skilled artisan to assess whether there would have been a motivation to combine elements from prior art references in the manner claimed. Id. at 418-21. But the flexibility afforded by KSR did not extinguish the factfinder's obligation to provide reasoned analysis. Instead, KSR specifically instructs that when determining whether there would have been a motivation to combine, the “analysis should be made explicit.” Id. at 418.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Austen et al. (6,511,223 hereinafter Austen).

Regarding claim 1, Adams teaches a multiple temperature probe adapter system (abstract) comprising:
a device having a temperature probe input port (base unit 17 Fig 3);
a plurality of temperature probes (18a-d Fig 3, para 20);
a housing (base unit 17 Fig 3);

a single probe output positioned on said housing;
a processor positioned within said housing (CPU Fig 11), each of said probe inputs being communicatively coupled to said processor (18a-d Fig 11), said processor being communicatively coupled to said (single probe) output (display 31 Fig 11) wherein said processor is configured to deliver individual respective temperature readings from each of said temperature probes through (said single probe) output (display 31 Fig 11).
However, Adams does not teach a single probe output positioned on said housing and said processor delivers individual readings from each said temperature probes through said single probe output port.
Austen teaches a single probe output positioned on said housing and said processor delivers individual readings from each said temperature probes through said single probe output port (24s, input ports 34, output port 52 Fig 2) .

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include single output port/cable as taught by Hollander for couple multiple sensors for ease of handling data.  Furthermore, use of switch and multiplexer are known to PHOSITA for connecting multiple sensor inputs and output the selected input.  In addition, Adams teaches a switching off individual display by button 42 (para 34).

With respect to claim 2, Adams teaches said probe inputs being sequentially numbered (A, B, C, D Fig 11).

Regarding claim 3, Adams teaches said individual respective temperature readings being delivered through said single probe output sequentially/simultaneously in accordance with numbering of said probe inputs (para 27).
However, Adams does not teach sequentially reading said input probes.  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs sequentially as taught by Hollander for predictable result.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.

With respect to claim 15, Adams teaches a battery positioned within said housing, said battery being electrically coupled to said processor (para 31, Fig 11).
With respect to claim 18, Adams teaches a main power switch positioned on said housing, said main power switch being operationally coupled to said processor (Power Fig 11, on-off switch para 28).

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Austen et al. (6,511,223 hereinafter Austen) as applied to claim 3, further in view of Herbert (2008/0043809).
Regarding claims 4 and 5, although the combination (Adams modified by Austen) does not teach said processor designating a lowest numbered probe input engaged by one of said temperature probes as a primary input, said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time longer than a duration of time for each other individual respective temperature reading; and said primary input is delivered by said processor being at least twice said duration of time for each other individual respective temperature reading.  As stated earlier, Adams teaches reading multiple probes by a CPU and Hollander teaches executing sequence of functions by microprocessor.
Herbert teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (display the lowest probe in a plurality probe and display at predetermined time para 57, display temperature over time: para 61).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs at a given time duration as taught by Herbert for desired cooking requirement.  Regarding said processor designating a lowest numbered 

With respect to claim 6, the combination does not teach said processor refreshing designation of said primary input to a new lowest numbered one of said probe inputs when said temperature probe communicatively coupled to said primary input is disconnected.
Herbert teaches said individual respective temperature reading from said primary input being delivered through said single probe output for a duration of time (display the lowest probe in a plurality probe and display at predetermined time para 57).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to read inputs at a given time duration as taught by Herbert for desired cooking requirement.

Regarding claim 12, the combination does not teach said individual respective temperature readings delivered by said processor being communicated to a graphic display of an extrinsic electronic device, said graphic display displaying a respective temperature over time graph for each of said probe inputs.  Adams teaches displaying individual temperature readings onto a display (display 31 Fig 11).
Herbert teaches displaying measured probe data is wirelessly send to a remote display (para 28) and said graphic display displaying a respective temperature over time graph for each of said probe inputs (display the lowest probe in a plurality probe and display at predetermined time para 57).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to display data wirelessly as taught by Herbert for predictable result.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Austen et al. (6,511,223 hereinafter Austen) as applied to claim 3, further in view of Kamiyama (7,302,850).
Regarding claim 9, the combination (Adams modified by Austen) does not teach a pause button positioned on said housing, said pause button being operationally coupled to said processor, said processor pausing sequential delivery of said individual respective temperature readings wherein said processor delivers only said individual respective temperature reading being delivered when said pause button is actuated.   
Kamiyama teaches a pause button positioned on said housing (START, STOP Fig 8), said pause button being operationally coupled to said processor (CPU 27 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a pause button as taught by Kamiyama for ease of reading.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
Regarding claim 10, the combination does not teach a speed button positioned on said housing, said speed button being operationally coupled to said processor, said processor adjusting a duration for delivering each individual respective temperature reading when said speed button is actuated.
Kamiyama teaches speed button positioned on said housing (playback buttons, fast forwarding 13r Fig 18), said speed button being operationally coupled to said processor (CPU 27 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use a speed button as taught by Kamiyama for ease of reading.  Furthermore, a microprocessor can read multiple inputs in any order and display them in any order based on programming code.
Conclusion

Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Austen et al. (6,511,223 hereinafter Austen) as applied to claim 1, further in view of King (4,079,618).
With respect to claims 13 and 14, although the combination does not teach a plurality of indicators positioned on said housing, each of said indicators being associated with a respective one of said probe inputs, each of said indicators indicating when one of said temperature probes is connected to said associated one of said probe inputs.  Adams teaches microprocessor driving display 31 displaying temperature (31 Fig 11).
King teaches red and green LED which is activated based switch status (23, 24 Fig 1).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include LEDs as taught by King to show the status of the inputs for ease of operation.  Furthermore, it’s known to PHOSITA to use microprocessor to drive output LEDs and both Adams and Hollander teaches display driven by processor.
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Austen et al. (6,511,223 hereinafter Austen) as applied to claim 1, further in view of Chang (2003/0007544 hereinafter Chang).
Regarding claims 16 and 17, the combination does not teach a fastener/magnet being coupled to said housing wherein said housing is configured for being coupled to a support structure.
Chang teaches a dual thermometer display system with a fastener/magnet coupled to the structure for mounting to external structure (para 0033).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include magnet as taught by Chang for ease of mounting with external structures. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (2012/0039356 hereinafter Adams) in view of Austen et al. (6,511,223 hereinafter Austen) as applied to claim 3, further in view of Hollander et al. (2009/0204403 hereinafter Hollander).

Regarding claim 19, although the combinations does not teach a plurality of probe input activation switches, each probe input activation switch being communicatively coupled between said processor and an associated one of said probe inputs wherein each probe input is selectively operationally coupled to said processor while one of said temperature probes is communicatively coupled to said probe input.  Adams teaches a switching off individual display by button 42 and connected to the processor (para 34, Fig 11).
Hollander teaches selector switch to select active inputs (para 98). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include switch as taught by Hollander for predictable result.  Regarding individual switch for each input probe, both Adams and Hollander teaches switches to select different inputs/selection and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 
Allowable Subject Matter
Claim 20 is allowed.

Claims 7, 8, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855